DETAILED ACTION
Status of Claims:
Claims 1, 3 – 6, and 23 – 25 are pending. 
Claim 1 is amended.
Claims 2 and 7 – 22 are canceled. This rejection is FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments in the amendments, filed 03/05/2021, have been fully considered but are not persuasive. The reasons set for the below.
The claim interpretation and the 112 rejection have been withdrawn based on the Applicant’s arguments and amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 6, and 23 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 3 – 6, and 23 – 25 are directed to the abstract idea of managing relationships or interactions between people using a messaging platform at a venue, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

The claim as a whole recites a system for organizing human interactions. The claimed invention is a system that registers users at a venue and filters a list of people attending the venue to help initiate electronic conversation between users which is a method of managing relationships and interactions between people. The filtering step, in the limitation “filtering the transmitted identifying information according to attributes selected by the located first user at the same venue”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation only using generic computer components. The mere recitation of a generic computer system or interaction system does not take the claim out of the methods of organizing human interactions grouping. Therefore, the claim as a whole falls within the “certain methods of organizing human activity” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept. In particular, the claim recites the additional elements – using a computer to perform retrieving steps, transmitting steps, and initiating steps. The limitation of “initiating an electronic conversation between the user mobile device and at least one other registered person in an interactive displayed dialog on a mobile communication device used by at least one of the other registered person at the venue” provides an initiating step which is recited at a high level of generality (i.e. as a general means of interacting with a user through a computer) and are merely invoked as tools to initiate a conversation using a mobile device at a venue. The computer in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing interaction using electronic communication) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The specification states that “Referring to FIG. 4, a method 400 of the present 
Claims 3 – 6 and 23 – 25 have been additionally considered and found to be abstract for the same reasons as claim 1. Each claim is directed towards the same abstract idea as claim 1. None of the additional claim limitations specifically realize a performance improvement to the computer technology, or provide an advancement to the technology that can change the focus of the claimed invention. The additional elements of the dependent claims were additionally considered. For example, claims 3 – 6 and 23 – 25 additionally recite messaging anonymously or using a pseudonym, broadcasting activities, using different communication formats and languages, and using presence of information to detect users at the venue, which can all be performed using generic computer functions and does not provide anything beyond what is known and conventional. Each dependent claim was considered, however each fail to transform the character of the claims as a whole nor recite anything beyond routine computer functions necessary to perform the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 4 – 5, and 23 – 25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baransky (US 8521824).

As per claim 1, a method for operating a communications service, comprising: 
	in response to a user entered registration at a venue through an application on a user mobile device, determining information associated with the venue (Subscribers may join a venue in the VCSN by visiting the physical location of the venue. When a subscriber visits the venue, the subscriber may be given a password or other credential (either physically or electronically), which may be used to access the virtual venue through the VCSN, See Col. 2, Line 27 - 57); 
	communicating with a server (Server module, See Col. 4, Lines 15 - 24) to store the venue information (Using the location information, the VCSN may detect when the subscriber visits a particular venue and, upon detection of a subscriber visit, a venue credential may be associated with the subscriber (e.g., in a profile of the subscriber maintained by the VCSN), See Col. 2, Line 27 - 57); 
	retrieving a list from the server of at least one other person registered at the venue, said list including identifying information of the at least one other person registered at the venue using said application, said identifying information describing or showing at least one physical attribute or image of said of other registered person at the venue to enable visual identification by the user (The virtual venue interface may include a “Who's here” list comprising the subscribers who are currently at the identified venue (and whose privacy settings allow their venue attendance to be displayed). The list may include a plurality of subscriber indicators, each of which may be associated with a chat input and a profile input. The subscriber indicators may include information about the subscriber, such as the subscriber user name, profile picture, avatar, or the like, See Col. 9, Lines 17 - 31); 
	filtering the identifying information according to attributes selected by the user at the same venue (A subscriber may specify that his “I'm here” status should only be visible to a predetermined set of VCSN users. Accordingly, the subscriber will be omitted from the “Who's here” list as seen by subscribers not in the predetermined set. Alternatively, or in addition, subscribers (or the venue itself) may specify that only those subscribers who are currently at the venue may have access to the “Who's here” list, See Col. 11, Lines 1 - 16);
	in response to a user request, initiating an electronic conversation between the user mobile device and at least one other registered person in an interactive displayed dialog on a mobile communication device used by the at least one of the other registered person at the venue (A first subscriber who is attending the venue (and has set his/her “I'm here” flag) may access a “Who's here” list for the venue to find a second subscriber who is also attending the venue. The VCSN service may allow the first subscriber to transmit a message directly to the second subscriber. The message may take the form of a text message (such as an Short Message Service (SMS) message sent through a cellular telephone network), a peer-to-peer message, an Instant message (e.g., through an instant messaging system, such as MSN Messenger®, Yahoo! Messenger®, Internet Relay Chat (IRC), etc.), or the like, See Col. 7, Lines 3 - 64). 

As per claim 4, the method of claim 1, wherein the user and/or the at least one or more other person present at the venue broadcasts activities and/or status to other persons present at the venue (If the subscriber is currently visiting a particular venue “A,” then messages broadcast by the subscriber may be accessible only to those subscribers who are also currently visiting the venue “A.”, See Col. 7, Lines 3 - 64).  

As per claim 5, the method of claim 1, wherein the user provides more than one communication level, with different communication formats to communicate with the at least one or more other person at the (The messaging may include web-based messaging (e.g., web-forum type messaging), peer-to-peer messaging, SMS messaging, instant messaging, push messaging, or the like. A subscriber may also send messages to off-line subscribers in the form of an email-type messages, See Col. 3, Lines 3 - 28).  
  
As per claim 23, the method of claim 1, further comprising filtering the list of the at least one other person (A subscriber may specify that his “I'm here” status should only be visible to a predetermined set of VCSN users. Accordingly, the subscriber will be omitted from the “Who's here” list as seen by subscribers not in the predetermined set. Alternatively, or in addition, subscribers (or the venue itself) may specify that only those subscribers who are currently at the venue may have access to the “Who's here” list, See Col. 11, Lines 1 - 16)).  

As per claim 24, the method of claim 1, wherein the list comprises at least one other registered person with an indication that said at least one other registered person is present at the venue at a time period in which the at least one other person intends to arrive at the venue (The kiosk (or other device) may provide registration services to allow non-subscribers to subscribe to the VCSN service (register an account with the VCSN service). In another example, a VCSN subscriber may set an “I'm here” flag from a home computer before arriving at the venue, Col. 5, Lines 52 - 67).  

As per claim 25, the method of claim 1, wherein the identifying information describes at least one physical attribute of said of other person at the venue for a time corresponding to the presence of the user at the venue (The virtual venue interface may include a “Who's here” list comprising the subscribers who are currently at the identified venue (and whose privacy settings allow their venue attendance to be displayed) … The expanded subscriber profile view may include a subscriber photo and/or other profile information in accordance with privacy and/or access settings of the subscriber, See Col. 9, Lines 17 - 31).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baransky (US 8521824) and in view of Wherry (US 20080034040).

As per claim 3, Baransky discloses all limitation of claim 1. 

	Baransky however does not expressly disclose:
	wherein the messaging occurs anonymously or with a pseudonym.

	Wherry discloses:
	the method of claim 1, wherein the messaging occurs anonymously or with a pseudonym (Jabber guest server maintains a database of active group chat clients and includes the capability of offering anonymous subscriptions when requested by web server, See ¶32).  
	
	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's invention to combine Wherry’s teaching of messaging anonymously, along with submitting a message from a first user 

As per claim 6, the method of claim 1, wherein the user's communication with another person at the venue is translated from one language to another language (Wherry, Language translation may also be provided in real-time, so group chats in multiple languages can occur, See ¶100). 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030007464 A1 : Method and device for effecting venue specific wireless communication

Remarks
Applicant’s arguments, with regards to the 101, 102, and 103 rejections filed on 03/05/2021 have been fully considered but they are not persuasive. The current arguments are based on the 101, 102, and 103 rejections which are present in the remarks by the applicant.
With respect to the 101 rejection, Applicant argues that the arguments that were provided in the July 9, 2020 remarks were not considered. Examiner responds that the rejection was updated based on the 2019 Revised Patent Subject Matter Eligibility Guidance. Hence the previously filed arguments were not relevant to the newly updated rejection. Also, simply stating advantages of the invention does not overcome the rejection. Applicant’s invention uses generic computer components to provide steps to execute instructions which does not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea. The system does not provide a 
With respect to the 102 rejection, regarding independent claim 1, Applicant argues that Baransky does not disclose “filtering the identifying information according to attributes selected by the user at the same venue”. Examiner responds that a retrieved list of people at the venue, which is the “Who’s here” list, includes identifying information of other users which may include physical attribute or visual identification such as a profile including a profile picture to physically and visually identify the registered people at the venue (Col. 9, Lines 17 - 31). A user can filter the identifying information included in the profile by selecting which users they are visible to (Col. 11, Lines 1 – 16). For example, if a user chooses a predetermined set of users who can view his/her profile, he/she can choose that predetermined set of users based on the attributes that are included in the profile of each registered user.
With respect to the 103 rejection, regarding dependent claims 3 and 6, as previously explained, Baransky does disclose “filtering the identifying information according to attributes selected by the user at the same venue”. Therefore, the combination of Baransky and Wherry discloses the claimed limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                        /NAZIA NAOREEN/Examiner, Art Unit 2458                                                                                                                                                                                                        

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        July 1, 2021